Exhibit 10.3

[LOGO]

STOCK-ONLY STOCK APPRECIATION RIGHT AWARD CERTIFICATE

______________________________________________________________________________

      Award Number:        - Award Date: Expiration Date:  
Number of Stock-Only
Stock Appreciation Rights:
   
 
Fair Market Value of a Share  
1st Tranche Vesting Date:
Exercise Price (the “Exercise  
2nd Tranche Vesting Date:
Price”): $        
3rd Tranche Vesting Date:

THIS CERTIFIES THAT P. H. Glatfelter Company, a Pennsylvania corporation (the
“Company”), has on the Award Date specified above granted to

(the “Participant”) an award (the “Award”) to receive that number of Stock-Only
Stock Appreciation Rights (“SOSARs”) indicated above in the box labeled “Number
of Stock-Only Stock Appreciation Rights,” each SOSAR representing the right to
receive a payment of Shares having a Fair Market Value equal to the amount of
appreciation, if any, in the Fair Market Value of one share of Common Stock from
the date of grant of a SOSAR to the date of its exercise, subject to certain
restrictions and on the terms and conditions contained in this Award Certificate
and the Company’s Amended and Restated Long-Term Incentive Plan (the “Plan”). In
the event of any conflict between the terms of the Plan and this Award
Certificate, the terms of the Plan will prevail. Any capitalized terms not
defined herein will have the meaning set forth in the Plan.

* * * *



1.   Rights of the Participant with Respect to the Stock-Only Stock Appreciation
Rights.

(a) No Shareholder Rights. The SOSARs granted pursuant to the Plan do not and
will not entitle the Participant to any rights of a holder of Common Stock. The
rights of the Participant with respect to the SOSARs will remain forfeitable at
all times prior to the date on which such rights become vested, in accordance
with Sections 2, 3 or 4.

(b) Expiration of Stock-Only Stock Appreciation Rights. Each SOSAR was granted
on the Award Date indicated above and will expire on the Expiration Date
indicated above (based on a ten-year expiration term). Notwithstanding
Section 4, no SOSAR will be exercisable after the Expiration Date.

2. Vesting. One-third (1/3) of the total amount of SOSARs awarded will vest and
become exercisable on the first, second and third anniversaries of the Award
Date if the Participant remains continuously employed by the Company or any of
its subsidiaries until the respective vesting dates. In the event that the
vesting schedule set forth above yields a fractional number of SOSARs, the
number of SOSARs subject to vesting in any given year will be rounded down to
the nearest number of SOSARs.

3. Early Vesting Upon Separation Following Change in Control. Notwithstanding
the other vesting provisions contained in Section 2, but subject to the other
terms and conditions set forth herein including Section 10 herein, in the event
of the Participant’s (i) involuntary Separation from Service by the Company or
any of its subsidiaries other than for Cause or (ii) voluntary Separation from
Service with the Company and all its subsidiaries for Good Reason, which follows
by a Change in Control, all of the SOSARs will become immediately and
unconditionally vested.

4. Forfeiture or Early Vesting Upon Separation from Service.

(a) Separation from Service for Cause. If the Company or any of its subsidiaries
terminates the Participant’s employment for Cause, then all outstanding SOSARs,
whether vested or unvested, will be immediately and irrevocably forfeited.

(b) Death, Disability or Retirement. Upon the Separation from Service due to
death or Retirement of the Participant, or the termination of service of the
Participant due to Disability (whether or not a Separation from Service), then
an amount of unvested SOSARs shall vest as described in Section 6(d)(ii) of the
Plan. All vested SOSARs will be exercisable for three years from the date of
such death, Disability or Retirement, or, if shorter, until the end of the term
of a particular SOSAR as set forth herein. In the event that the vesting set
forth above yields a fractional number of SOSARs, the number of SOSARs subject
to vesting in any given year will be rounded down to the nearest number of
SOSARs. All unvested SOSARs (after giving effect to the first sentence of this
subsection) on the date of such death, Disability or Retirement will be
immediately and irrevocably forfeited.

(c) Other Termination. If a Participant ceases to be an employee of the Company
or any of its subsidiaries for reasons other than death, Disability, Retirement
or involuntary Termination for Cause (an “Other Termination”), then, for a
period of ninety days following such Other Termination, the Participant may
exercise any SOSARs that vested prior to such Other Termination. All unvested
SOSARs on the date such Other Termination will be immediately and irrevocably
forfeited.

5. Exercise of Stock-Only Stock Appreciation Rights. Any SOSAR may be exercised
at any time during the period commencing with the first date such SOSAR has
vested under the vesting schedule set forth in Section 2 above, or as otherwise
provided for in Sections 3 and 4 above, and ending on the Expiration Date, or as
otherwise provided in Section 4 above (the “SOSAR Term”). A Participant may
exercise the SOSAR for all or part of the number of Shares which he or she is
eligible to exercise under the terms of the SOSAR. Upon exercise of a vested
SOSAR, the Participant will receive Shares having a Fair Market Value equal to
the excess, if any, of the Fair Market Value of a Share on the date of exercise
over amount indicated above in the box labeled “Exercise Price.”

6. Method of Exercise. SOSARs may be exercised by delivering written notice to
the Company during the SOSAR Term which notice must state the Participant’s
election to exercise the SOSARs, the number of SOSARs being exercised and such
other representations and agreements as to the Participant’s investment intent
with respect to such SOSARs as may be required pursuant to the provisions of the
Plan. The written notice must be signed by the Participant, or, in the event of
the exercise of a SAR following the death of the Participant pursuant to
Section 4, by the legal representative of the Participant’s estate.

7. Delivery of Shares. Upon the exercise of a SOSAR, the Company will issue or
deliver to the Participant certificates for the number of Shares the Participant
is entitled to receive under the terms of this Award Certificate as soon as
practicable; and, when possible, in the same calendar year. The Company will not
deliver any fractional share of Common Stock but will instead round down to the
next full number the amount of Shares to be delivered.

8. Restriction on Transfer. No SOSARs will be transferable by the Participant
otherwise than by will or by the laws of descent and distribution, to the extent
consistent with the terms of the Plan and the Award Certificate, and all SOSARs
will be exercisable, during the Participant’s lifetime, only by the Participant.

9. Tax Matters.

(a) In order to comply with all applicable federal, state and local tax laws or
regulations, the Company may take such actions as it deems appropriate to ensure
that all applicable federal, state and local payroll, withholding, income or
other taxes are withheld or collected from the Participant.

(b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee under the Plan, the Participant may elect to satisfy the
Participant’s federal, state and local tax withholding obligations arising from
the receipt of or the vesting of the SOSARs, by (i) delivering cash, check or
money order payable to the Company, or (ii) having the Company withhold a
portion of the Shares otherwise to be delivered having a Fair Market Value equal
to the amount of such taxes. The Participant’s election must be made on or
before the date that any such withholding obligation with respect to the SOSARs
arises. If the Participant fails to timely make such an election, the Company
will have the right to withhold a portion of the Shares otherwise to be
delivered having a Fair Market Value equal to the amount of such taxes.

10. Change in Control; Value Restoration Payment. In the event of a Change in
Control in which the Company’s stock is no longer the stock of the surviving
entity, the Company shall cause the surviving entity to issue replacement SOSARs
(“Replacement SOSARs”). The number of Replacement SOSARs to be issued shall be
calculated based on the fair market value of the Company’s Common Stock at the
date of the Change in Control divided by the fair market value of the surviving
entity’s common stock on such date. For purposes of determining the economic
equivalence of the Replacement SOSARs, the exercise price of the Replacement
SOSARs shall be determined so that the ratio between the Fair Market Value of
the Company’s Common Stock on the date of grant of the original SOSAR and the
Fair Market Value of the Company’s Common Stock on the date of the Change in
Control is preserved with respect to the Replacement SOSARs’ exercise price in
relation to the surviving entity’s common stock underlying the Replacement
SOSARs; provided that no such replacement shall cause the Replacement SOSARs to
become subject to Section 409A of the Code. If such Replacement SOSARs are not
issued for any reason, or if the common stock of the surviving entity is not
publicly traded at the date of the Change in Control, then, notwithstanding the
provisions of Section 3, all SOSARs shall vest in full upon the occurrence of
the Change in Control.

The terms and provisions of this Certificate shall continue to apply to the
Replacement SOSARs upon issuance, including, without limitation, Section 3. In
addition, the Participant shall be entitled to receive, with respect to
Replacement SOSARs that vest on each vesting date a value restoration payment
with respect to such Replacement SOSARs (a “Value Restoration Payment”). The
Value Restoration Payment shall be equal to the difference between the fair
market value of the shares of the surviving entity’s common stock the
Participant would have received had he/she exercised the Replacement SOSARs on
the date of the Change in Control and, if less, the fair market value of the
surviving entity’s common stock the Participant would receive if he/she were to
exercise the Replacement SOSARs on the date of vesting (including the date of
accelerated vesting, if applicable, in the event of termination as described in
Section 3). For example, if the value of the surviving entity’s common stock is
$20.00 per share on the date of the Change in Control and is $15.00 per share on
the date of vesting, the Participant shall be entitled to receive a Value
Restoration Payment equal to $5.00 per Replacement SOSAR with respect to each
Replacement SOSARs vesting on such vesting date. Any such Value Restoration
Payment shall include interest (at the prime rate of interest of the Company’s
principal bank in effect on the vesting date for the period between the date of
the Change in Control and the applicable vesting date), and shall be paid in
cash within thirty (30) days after the applicable vesting date.

11. Miscellaneous.

(a) The Plan does not confer on the Participant any right with respect to the
continuance of any relationship with the Company or its subsidiaries, nor will
it interfere in any way with the right of the Company to terminate such
relationship at any time.

(b) The Company will not be required to deliver any Shares upon exercise of any
SOSARs until the requirements of any federal or state securities laws, rules or
regulations or other laws or rules (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.

(c) An original record of the Award and all the terms thereof, executed by the
Company, will be held on file by the Company. To the extent there is any
conflict between the terms contained in the Award Certificate and the terms
contained in the original record held by the Company, the terms of the original
record held by the Company will control.

12. Certain Definitions.

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Cause” shall mean (i) an act or acts of personal dishonesty taken by the
Participant and intended to result in substantial personal enrichment of the
Participant at the expense of the Company, (ii) the Participant’s willful,
deliberate and continued failure to substantially perform for the Company the
normal material duties related to Participant’s job position which are not
remedied in a reasonable period of time after receipt of written notice from the
Company, (iii) violation by the Participant of any of the Company’s policies,
including, but not limited to, policies regarding sexual harassment, insider
trading, confidentiality, non-disclosure, non-competition, non-disparagement,
substance abuse and conflicts of interest and any other written policy of the
Company, which violation could result in the termination of the Participant’s
employment; or (iv) the conviction of the Participant of a felony.

(c) “Change in Control” shall mean:

(i) The acquisition, directly or indirectly, other than from the Company, by any
person, entity or “group” (within the meaning of Section 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), excluding,
for this purpose, the Company, its subsidiaries, any employee benefit plan of
the Company or its subsidiaries, and any purchaser or group of purchasers who
are descendants of, or entities controlled by descendants of, P.H. Glatfelter
which acquires beneficial ownership of voting securities of the Company) (a
“Third Party”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of the combined voting power
of the Company’s then outstanding voting securities entitled to vote generally
in the election of directors; or

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Directors”) cease in any twelve (12) month period for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the Incumbent Directors who are directors at the time of such vote
shall be, for purposes of this Award Certificate, an Incumbent Director, but
excluding for this purpose, any such person whose initial election as a member
of the Board occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Third Party other than
the Board; or

(iii) Consummation of (a) a reorganization, merger or consolidation, in each
case, with respect to which persons who were the shareholders of the Company
immediately prior to such reorganization, merger or consolidation (other than
the surviving entity) do not, immediately thereafter, beneficially own more than
50% of the combined voting power of the reorganized, merged or consolidated
company’s then outstanding voting securities entitled to vote generally in the
election of directors, or (b) a liquidation or dissolution of the Company or the
sale of all or substantially all of the assets of the Company (whether such
assets are held directly or indirectly) to a Third Party.

In addition to the foregoing, a Change in Control with respect to an individual
Participant shall be deemed to occur if the Participant’s employment with the
Company is terminated prior to the date on which a Change in Control occurs, and
it is reasonably demonstrated that such termination (i) was at the request of a
third party who has taken steps reasonably calculated to effect a Change in
Control or (ii) otherwise arose in connection with or anticipation of a Change
in Control.”

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e) “Committee” shall mean the Compensation Committee of the Board consisting of
three or more Directors, each of whom shall be a “non-employee director” within
the meaning of Rule 16b-3 promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as in effect from time to time, and
an “outside director” within the meaning of Section 162(m) of the Code and
regulations promulgated thereunder, as in effect from time to time.

(f) “Disability” shall have the meaning set forth in the Plan.

(g) “Fair Market Value” shall have the meaning set forth in the Plan.

(h) “Good Reason” shall mean “Good Reason” as defined in the Participant’s
Change in Control Employment Agreement for those Participants subject to such
agreement; otherwise, “Good Reason” shall mean (i) a material diminution in the
Participant’s base salary, or (ii) a material change in the geographic location
at which the Participant must perform services (for this purpose, a requirement
that the Participant’s services be performed at a location less than forty
(40) miles from the location where the Participant previously performed services
shall not be considered a material change); provided that within ninety
(90) days after the occurrence of any of the events listed in clauses (i) or
(ii) above the Participant delivers written notice to the Company of his/her
intention to terminate his/her employment for Good Reason specifying in
reasonable detail the facts and circumstances deemed to give rise to the
Participant’s right to terminate his/her employment for Good Reason and the
Company shall not have cured such facts and circumstances within thirty
(30) days after delivery of such notice by the Participant to the Company
(unless the Company shall have waived its right to cure by written notice to the
Participant) and provided further that the Participant in fact have a Separation
from Service no later than thirty (30) days following the expiration of such
thirty (30) day period.

(i) “Participant” shall mean an eligible individual to whom an award has been
made.

(j) “Retirement” shall have the meaning set forth in the Plan.

(k) “Separation from Service” shall have the meaning set forth in the Plan.

(l) “Share” shall mean a share of common stock, par value $.01 per share (as
such par value may be adjusted from time to time), of the Company.

A copy of the 2005 Long-Term Incentive Plan is attached to this Award
Certificate.

GLATFELTER                           

___________________________

      

By my signature below, I hereby acknowledge receipt of this Award Certificate on
the date shown above, which is made pursuant to the terms and conditions of the
Plan. I further acknowledge receipt of the copy of the Plan and agree to conform
to all of the terms and conditions of this Award Certificate and the Plan.

Signature:        Date:       

